Opinion by
Cline, J.
It was stipulated that, certain items of the merchandise consist of kelp the same as that the subject of United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303). In accordance therewith the claim for free entry under paragraph 1705 was sustained. Other items of the merchandise stipulated to be onions, pickled or packed in brine, the same as those involved in Mutual Supply Co. v. United States (12 Cust. Ct. 136, C. D. 842), were held dutiable at 25 percent under paragraph 775, as modified by the trade -agreement with the Netherlands (T. D. 48075).